Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 1 of 22 PAGEID #: 764




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

VICKI L. SNEAD,                              :
                                             :
                                                             Case No. 2:19-cv-4831
               Plaintiff,                    :               JUDGE SARAH D. MORRISON
                                                             MAGISTRATE DEAVERS
       v.                                    :

COMMISSIONER OF
SOCIAL SECURITY,                             :

               Defendant.                    :

                                     OPINION & ORDER

       Plaintiff Vicki Snead brings this action under 42 U.S.C. §§ 405(g) for review of a final

decision of the Commissioner of Social Security (“Commissioner”) denying her application for

disability insurance benefits and Supplemental Security Income (“SSI”) Benefits. This matter is

before the Court on the Plaintiff’s Objection (ECF No. 17) to the Report and Recommendation

(“R&R”) issued by the United States Magistrate Judge on January 28, 2021 (ECF No. 16). For

the following reasons, the Court OVERRULES Plaintiff’s Objection, ADOPTS the R&R, and

AFFIRMS the Commissioner’s decision.

                                    I.      BACKGROUND

       The Magistrate Judge accurately described the procedural background as follows.

Plaintiff applied for disability insurance benefits and SSI benefits on March 11, 2016, alleging

disability beginning November 10, 2015. (R. at 198-207.) Plaintiff’s claim was denied initially

and upon reconsideration. (R. at 120-131.) Upon request, a hearing was held on October 10,

2018, in which Plaintiff appeared and testified. (R. at 38-56.) A vocational expert (“VE”),

George Coleman, also appeared and testified at the hearing. (Id.) On October 15, 2018,



                                                 1
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 2 of 22 PAGEID #: 765




Administrative Law Judge Timothy G. Keller (“the ALJ”) issued a decision finding that Plaintiff

was not disabled. (R. at 16-37.) On August 29, 2019, the Appeals Council denied Plaintiff’s

request for review and adopted the ALJ’s decision as the Commissioner’s final decision. (R. at 2-

7.) Plaintiff then timely commenced the instant action. (ECF No. 1.)

                           II. RELEVANT HEARING TESTIMONY

A.      Plaintiff’s Testimony

        Plaintiff testified at the July 2018 administrative hearing. (R. at 42-53.) Plaintiff testified

that she last had a job at a pizza restaurant in 2014 or 2015. (R. at 42.) The ALJ questioned

Plaintiff about a possible summer job she had in 2017, and Plaintiff testified that she “was never

asked to work there” but she helped a friend run a karaoke system at a bar, and then at a

wedding. (R. at 42-43.) Plaintiff testified that she got “a little bit of cash” for the work. (R. at

43.) Plaintiff testified that her friend would get hired to do karaoke, and she would go with him

to sing karaoke at the bar. (R. at 43-44.)

        Plaintiff testified that she underwent knee surgery in April 2013, and that in 2016 she was

trying to regularly exercise on her own by walking. (R. at 44-45.) Plaintiff testified that she was

no longer able to work because she “can’t keep up.” (R. at 45.) Plaintiff testified that she

previously worked at a pizza shop, and she was going to be fired because she “couldn’t keep up

with the pace of things,” but then the pizza shop ended up closing anyways. (Id.) Plaintiff

testified that she wouldn’t be able to do a job with strict production demands, even if she was

allowed to sit, because of the fast pace, but then stated that it would depend on the job. (R. at 45-

46.) Plaintiff testified she previously had worked at a gas station and it was fast-paced and she

got confused. (R. at 46.) Plaintiff testified that she would “probably not” be able to do a job

standing six out of eight hours without being able to sit down and rest, because the arthritis in her

                                                   2
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 3 of 22 PAGEID #: 766




knees bothers her. (R. at 47.) Plaintiff testified that she has a hard time remembering things,

both long-term and short-term. (Id.) Plaintiff testified that she has a hard time sleeping due to

sleep apnea, and that her sleeplessness depends on the night. (R. at 47-48.)

        Plaintiff testified that she has no difficulty dressing herself, but she is unable to lift a 14-

pound bag of dog food because she “[doesn’t] have a lot of upper body strength to begin with”

and she would not be able to “stoop and pick something up from the floor and to be able to push

up with [her] knees.” (R. at 48.) Plaintiff testified that she is left-handed, but she has no trouble

using her left hand for any reason. (R. at 49.) Plaintiff testified that she still has pain from her

right knee surgery, and that in January 2018 her doctor, Dr. Morris, told her she “was just going

to have to deal with it.” (R. at 49-51.)

        Plaintiff testified that she drinks alcohol once per week, and keeps a limit of five beers

when she drinks. (R. at 51.) Plaintiff testified that she had not been a daily drinker in the last

fifteen years. 1 (R. at 52.) Plaintiff testified that she was abused by her father as a child, and that

she can get upset if she feels like she’s not doing a good enough job. (Id.) Plaintiff testified that

in 2016, she walked out on a job after one day because she got frustrated. (R. at 52-53.)

B.      Vocational Expert’s Testimony
        Mr. George Coleman testified as the VE at the administrative hearing. (R. at 53-55.)

Based on Plaintiff’s age, education, and work experience and the residual functional capacity

ultimately determined by the ALJ, the VE testified that a similarly situated hypothetical

individual could perform the following jobs that exist in significant numbers in the national


        1
         The ALJ interrupted Plaintiff’s testimony to suggest that in October 2016, Plaintiff
reported drinking a twelve-pack of beer per week. (R. at 52.) Plaintiff responded “[t]hat would be
an exaggeration,” and the ALJ responded that “the exaggeration would be yours, because that’s
what you said to the doctor.” (Id.)


                                                    3
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 4 of 22 PAGEID #: 767




economy: office helper, mail room clerk, and parking lot attendant. (R. at 54.)

                             III. RELEVANT RECORD EVIDENCE

A.      James W. Whetstone, M.D.

        Plaintiff received treatment from her primary care physician James W. Whetstone, M.D.,

at Whetstone Medical Clinic, from January 29, 2015 through April 9, 2018. (R. at 530-572.) In

her first appointment on January 29, 2015, Plaintiff complained of snoring loudly and reported

bilateral knee joint pain, following a right knee replacement in April 2014. (R. at 562.) Dr.

Whetstone determined Plaintiff was not in acute distress, and assessed her to have a Vitamin D

deficiency, morbid obesity which was improving, hypothyroidism, generalized osteoarthritis of

multiple sites (which was stable), plantar fasciitis, fatigue (which was stable), sleep apnea, and

iron deficiency anemia. (R. at 564.) Plaintiff returned to Dr. Whetstone on May 11, 2015,

seeking clearance for surgery for plantar fasciitis. (R. at 560-561.)

        On September 14, 2015, Plaintiff returned to Dr. Whetstone reporting that she was hit by

a slow-moving vehicle while crossing the street on September 1, 2015. (R. at 552-553.) Dr.

Whetstone reported that the x-rays “did not reveal any acute fractures but did show degenerative

changes in neck, knee, ankle and foot.” (R. at 552.) Plaintiff complained of right hip and ankle

pain, and Dr. Whetstone found that her hips “did not show full range of motion” and her ankle

was swollen and painful at the extreme limits of the range of motion. (R. at 552-553.) Dr.

Whetstone also noted that he did not find instability or weakness in Plaintiff’s hips. (R. at 553.)

Dr. Whetstone assessed that Plaintiff had a right ankle sprain, and a right hip contusion with

intact skin surface. (Id.)

        Plaintiff returned to Dr. Whetstone on November 3, 2016, at which time Dr. Whetstone

completed a Physical/Emotional Evaluation form. (R. at 551.) Dr. Whetstone listed Plaintiff’s



                                                  4
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 5 of 22 PAGEID #: 768




diagnoses as including Bipolar Disorder, Hypothyroidism, Iron Deficiency Anemic,

Osteoarthritis in her right knee, right ankle, left knee, and back. (Id.) Dr. Whetstone indicated

that Plaintiff had “significant” physical limitations with regard to climbing, crouching/crawling,

prolonged standing, and kneeling; that she had “mild” physical limitations with regard to

balance, bending, reaching/grasping, and movement in workplace; and that she has no physical

limitations with regard to transmitting and receiving information or prolonged sitting. (Id.) Dr.

Whetstone indicated that Plaintiff had no environmental restrictions. (Id.) Finally, Dr.

Whetstone indicated that Plaintiff had a “significant” mental health, cognitive, or behavioral

limitation with regard to stress tolerance; that she had “mild” mental health, cognitive, or

behavioral limitations with regard to memory, sustaining concentration, problem solving,

cognition, performing activities of daily life independently, establishing and maintaining

relationships, and judgment; and that she had no mental health, cognitive, or behavioral

limitations with regard to organizational skills, adaptive skills, interpersonal interactions, or

transmitting and receiving information. (Id.)

       On February 22, 2017, Plaintiff reported to Dr. Whetstone that she was in the process of

trying to get disability, and stated that she could not move well due to bilateral lower extremity

pain. (R. at 548.) Dr. Whetstone assessed Plaintiff to have chronic peripheral venous

insufficiency, obesity/fatigue, hypothyroidism, osteoarthritis of both knees, and iron deficiency

anemia. (R. at 548-550.) On March 17, 2017, Plaintiff returned to Dr. Whetstone complaining

of left knee pain. (R. at 545-547.) Dr. Whetstone reported that Plaintiff stated that she could not

move well due to multiple areas of arthralgia, bilateral lower extremity pain, and morbid obesity.

(R. at 545.) Dr. Whetstone assessed Plaintiff to have limb pain, chronic peripheral venous

insufficiency, morbid obesity, hypothyroidism, osteoarthritis of both knees, arthralgia in multiple



                                                  5
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 6 of 22 PAGEID #: 769




sites, fatigue, and iron deficiency anemia. (R. at 545-547.)

       At the March 17, 2017 appointment, Dr. Whetstone completed a Physical Assessment

form for Plaintiff. (R. at 419-420.) Dr. Whetstone indicated that Plaintiff’s symptoms were

“frequently” severe enough to interfere with the attention and concentration required to perform

simple work-related tasks, and that Plaintiff would need to recline or lie down during a

hypothetical 8-hour workday in excess of the usual break schedule. (R. at 419.) Dr. Whetstone

indicated that Plaintiff can only walk “less than 1 block” without rest or significant pain, that she

can sit for seven hours in an eight hour work day, that she can stand/walk for three hours in an

eight hour work day, and that Plaintiff would need three to four breaks (10-15 minutes each)

during an eight hour work day. (Id.) Dr. Whetstone wrote that Plaintiff can “occasionally” lift

and carry less than ten pounds in a competitive work situation, but should never lift and carry

more than that. (Id.) Dr. Whetstone indicated that Plaintiff also has limitations in repetitive

reaching, handling, or fingering. (Id.) Dr. Whetstone estimated that Plaintiff would likely be

absent from work more than four times a month as a result of her impairments or treatments. (R.

at 420.)

       From March 17, 2017 through February 16, 2018, Plaintiff returned to Dr. Whetstone

approximately five more times, and was treated for various colds, headaches, or weight loss

issues. (R. at 535-547.) Plaintiff did not complain of any shoulder, knee, hip, or limb pain at

these appointments. (Id.) At her last appointment on February 16, 2018, Dr. Whetstone assessed

Plaintiff to have allergic rhinitis and hypothyroidism. (R. at 536.)

B.     New Horizons Youth & Family Center

       Plaintiff sought psychiatric treatment at New Horizons Youth & Family Center (“New

Horizons”) from January 25, 2014 to February 10, 2015. (R. at 332-345.) Her records indicate



                                                  6
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 7 of 22 PAGEID #: 770




she was treated for depression and anxiety, and that she remained “stable” (neither improving or

worsening) from appointment to appointment. (Id.) Plaintiff only appeared for six

appointments, which were approximately once every two months. (Id.) Plaintiff’s discharge

summary, dated June 18, 2015, indicates that Plaintiff presented with Bipolar II Disorder, that

she had not achieved her goals, and that she was being discharged because she had not kept

scheduled appointments and had not responded to requests to schedule appointments. (R. at 344.)

C.     Access Ohio Johnson Health; Maryam Niazi, PMHNP

       Plaintiff sought additional psychological counseling at Access Ohio Johnson Health

from October 20, 2015 through August 1, 2016. (R. at 351-362, 371-374, 401-415.) At her first

visit on October 20, 2015, Plaintiff complained that she didn’t feel like she had been helped by

New Horizons, and that she “felt that the staff and doctors [at New Horizon] wanted her to be

drugged and didn’t help her find other coping skills on how to deal with her symptoms.” (R. at

351.) Plaintiff reported “that she had bipolar but she doesn’t know if she does.” (Id.) Plaintiff

reported that she tends to overeat at times, even when she isn’t hungry, and that her pain “comes

and goes but mainly hurts during winter months.” (R. at 356.)

       Plaintiff reported having depression since childhood, resulting in sadness, fatigue, lack of

energy, aches and pain, low self-esteem and confidence, her mind going blank, and memory

problems. (Id.) Plaintiff also stated she has panic attacks during life transitions and getting to

work, that she worries constantly about how long she has to live with her mother, and that she

does not like change. (Id.) Plaintiff also stated that she has a “short fuse,” and she finds it

difficult to focus and prioritize due to her hot temper and trouble focusing. (R. at 357.) Plaintiff

reported that she was sober for five years, but her drinking had gotten worse since splitting up

with a boyfriend. (Id) Plaintiff stated that she buys alcohol until she runs out of money. (Id.)



                                                   7
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 8 of 22 PAGEID #: 771




Plaintiff noted that her psychosocial stressors were “[n]ot finding a second job, being laid off,

trying to find transportation, [and] [being] responsible for her bills.” (Id.) Jennifer Bloom,

LSW, provided the intake and concluded that Plaintiff met the criteria for: eating disorder,

unspecified; attention deficient hyperactivity disorder, unspecified type; alcohol use, unspecified

with other alcohol-induced disorder; bipolar disorder, current episode mixed moderate;

dysthymic disorder; and adjustment disorder with anxiety. (R. at 360.) Ms. Bloom stated the

“symptoms appear to be chronic,” and noted that Plaintiff appeared to be highly motivated for

treatment. (Id.)

       Plaintiff returned for counseling a total of eight times, approximately once per month,

between December 30, 2015 and August 1, 2016. (R. at 371-374, 401-415.) During these visits,

Plaintiff’s primary provider was Maryam Niazi, PMHNP. (Id.) On August 1, 2016, Ms. Niazi

completed a Mental Status Questionnaire for Plaintiff, for the Opportunities for Ohioans with

Disabilities Division of Disability Determination. (R. at 398-400.) In the questionnaire, Ms.

Niazi wrote that Plaintiff gets overwhelmed easily due to severe anxiety, that she gets agitated,

and that she does not have a learning disability but rather displays lack of insight. (R. at 398.)

Ms. Niazi found that Plaintiff has limited cognitive functioning, and wrote that Plaintiff displays

lack of judgment, poor coping skills, acts much younger than her age, and is impulsive. (Id.)

       Ms. Niazi wrote that Plaintiff would be capable of managing any benefits that may be

due, but that due to a possible learning disability Plaintiff might be unable to follow instructions.

(R. at 399.) Ms. Niazi reported Plaintiff’s very poor ability to maintain attention, adding that

Plaintiff was “all over the place” and “tangential at times.” (Id.) When asked how Plaintiff

would react to the pressures, in work settings or elsewhere, involved in single and routine, or

repetitive, tasks, Ms. Niazi answered that Plaintiff would do “very very poor[ly]” because she is



                                                  8
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 9 of 22 PAGEID #: 772




not good with change. (Id.) Ms. Niazi observed that Plaintiff gets stuck at one point at a time

and displays obsessive tendencies and a tangential thought process. (Id.)

       On March 8, 2017, Ms. Niazi completed a Mental Capacity Assessment form regarding

Plaintiff’s ability to do work-related activities on a day-to-day basis in a regular work setting.

(R. at 416-418.) Ms. Niazi indicated that Plaintiff had “moderate” and “marked” limitations with

regard to her understanding and memory, sustained concentration and persistence, social

interaction, and adaptation. (Id.)

D.     Integrated Services for Behavioral Health

       Plaintiff also sought psychiatric treatment at Integrated Services for Behavioral

Health from April 20, 2017 to June 7, 2018. (R. at 463-483, 573-633.) During her intake

appointment on April 20, 2017, Plaintiff stated that she was seeking help with housing and

receiving benefits. (R. at 476.) Plaintiff was assessed a GAF score of 48, meaning that she had

“[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR

any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to

keep a job).” (R. at 481.) Plaintiff was diagnosed under the DSM-V with Generalized Anxiety

Disorder, by meeting the following criteria: “muscle tension; sleep disturbance; being easily

fatigued; irritability; restlessness or feeling keyed up or on edge; and the anxiety, worry, or

physical symptoms caus[ing] clinically significant distress or impairment.” (R. at 482-483.)

       Plaintiff returned for approximately fourteen visits between August 11, 2017 and June 7,

2018. (R. at 463-475, 573-633.) On August 11, 2017, Plaintiff denied having a depressed mood,

but reported excessive worrying and difficulty controlling her worries. (R. at 468.) On January

11, 2018, Plaintiff reported her depression being “in the middle” and that she had “moderate

anxiety” following a domestic violence incident. (R. at 629.) On March 19, 2018, Plaintiff



                                                  9
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 10 of 22 PAGEID #: 773




sought refills of her medications, which the treatment provider wrote “doesn’t make sense,

because I gave her a RX with 1 refill on January 17.” (R. at 607.) At that same appointment,

Plaintiff reported that her depression was “not too bad” and that “I haven’t really been anxious.”

(Id.) On May 24, 2018, Plaintiff sought more refills of her medications, and the treatment

provider again noted that “she should still have at least one refill at her pharmacy.” (R. at 594.)

Plaintiff reported at that time that she was bored, but that she felt “not too much” depression and

“not much” anxiety. (Id.) On May 31, 2018, Plaintiff stated that one of her goals of treatment

was “[f]inding a part time job,” but that transportation was an obstacle to that goal. (R. at 578.)

The Progress Note from her last appointment, on June 7, 2018, states that Plaintiff had made no

progress from the treatment. (R. at 573.)

E.     Marc E.W. Miller, Ph.D.

       On June 14, 2016, Plaintiff was evaluated by Dr. Marc Miller, upon referral by the

Opportunities for Ohioans with Disabilities, for a psychological evaluation relating to her claim

for mental disability benefits. (R. at 392-397.) Dr. Miller noted that he reviewed primary

information from New Horizons Mental Health, but no testing was requested or conducted, no

supervisee was present, and all information was gathered from Plaintiff. (R. at 392.) Dr. Miller

noted that Plaintiff “was a rather poor informant in regard to her memory of dates and specific

information due to her long term memory problems,” but added that “[n]o inconsistencies were

noted when compared to the chart.” (R. at 394.)

       Plaintiff reported to Dr. Miller complaints regarding her feet, knees, and shoulder, as well

as a long history of depression and anxiety. (R. at 392.) Plaintiff described her difficult

childhood and personal history for Dr. Miller, and told Dr. Miller that she has had chronic

anxiety and depression since age 12 or 13. (R. at 393.) Plaintiff reported two suicide attempts as



                                                 10
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 11 of 22 PAGEID #: 774




an adolescent, and more recent suicide attempts around 2010 and 2013. (Id.) Plaintiff reported

attending Access Ohio Mental Health twice per month, and that she was being treated for

depression. (Id.) Plaintiff reported getting depressed related to money issues, and she stated that

she has a bad relationship with her daughter. (R. at 394.) Plaintiff also complained of agitation,

impatience, and irritability. (Id.)

        Dr. Miller found that Plaintiff’s medical history “suggests she suffers from plantar

fasciitis to both feet and arthritis in her knees and shoulder,” and that she has difficulty with left

shoulder pain and anemia. (R. at 393.) Dr. Miller added that Plaintiff is obese, and that she had

a gastric bypass surgery in 2000, a bilateral leg vein surgery, and a partial right knee replacement

surgery after being hit by a car in November 2015. (Id.) Dr. Miller noted Plaintiff’s “mild to

moderate hearing loss in both ears,” and observed that Plaintiff walked with a slow gait and a

significant limp. (R. at 393-394.)

        With regard to Plaintiff’s sensorium and cognitive functioning, Dr. Miller found that

Plaintiff has difficulty with short and long-term recall, has fair concentration, and has problems

keeping her mind on tasks. (R. at 394.) Dr. Miller found that Plaintiff’s executive skills note

moderate problem solving and organizational abilities. (Id.) Dr. Miller wrote that Plaintiff’s

abstract thinking was poor, and while she was able to follow one or two step instructions,

Plaintiff indicated that she is typically very slow. (Id.) Dr. Miller estimated Plaintiff’s intellect

to be within the low average range. (Id.) Regarding Plaintiff’s daily activities, Dr. Miller

reported that Plaintiff goes to bed at all hours, eats two meals per day, has no hobbies, but that

she prepares her own meals and laundry, she does her own housecleaning, and she goes to the

grocery store on her own. (R. at 395.) Dr. Miller also added that Plaintiff reported “always

[taking] care of her own money management.” (Id.)



                                                  11
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 12 of 22 PAGEID #: 775




       Dr. Miller assessed that Plaintiff’s “abilities and limitations in regard to understanding,

remembering, and carrying out one and two step job instructions indicate difficulty.” (Id.) Dr.

Miller noted that Plaintiff was fired from her last job “due to being too slow,” and wrote that

“[t]his has been a problem for her in regard to employment.” (Id.) Dr. Miller found that Plaintiff

“avoids others and becomes anxious around people,” and that “[h]er abilities and limitations in

regard to dealing with stress and pressure in a work setting indicate difficulty.” (Id.) Dr. Miller

specifically discussed that Plaintiff has had panic attacks in the past, and that she has issues with

anxiety and has difficulty working with the public. (Id.)

       Dr. Miller concluded that Plaintiff exhibited depression and anxiety. (R. at 396.) Dr.

Miller noted that Plaintiff was diagnosed with bipolar disorder by a psychiatrist in the past, but

wrote that “[t]here does not appear to be significant evidence of bipolar disorder.” (Id.) Dr.

Miller diagnosed Plaintiff under the DSM-V with dysthymic disorder – moderate to severe, and

generalized anxiety disorder – moderate to severe. (Id.)

F.     State Agency Consultants
       State Agency consultant Gerald Klyop, M.D., reviewed Plaintiff’s file on May 17, 2016,
and provided assessments of Plaintiff’s physical residual functional capacity. (R. at 86-101.)
Specifically, Dr. Klyop found that Plaintiff could occasionally lift and/or carry up to 10 pounds;
frequently lift and/or carry less than 10 pounds; stand and/or walk (with normal breaks) for a
total of about two hours; sit (with normal breaks) for about six hours in an eight-hour workday;
was occasionally limited in climbing ramps/stairs, stooping (i.e., bending at the waist), crouching
(i.e., bending at the knees), and crawling; was frequently limited in balancing; was limited in
reaching overhead to her left; had no other postural, manipulative, visual, or communicative
limitations; and had some environmental limitations, as she “would need to avoid hazards such
as working around heights, dangerous moving machinery and driving as part of work due to
anemia, obesity.” (R. at 96-97.) Dr. Klyop also found that Plaintiff had mild restrictions in her
activities of daily living; mild difficulties in maintaining social functioning; moderate difficulties
                                                 12
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 13 of 22 PAGEID #: 776




in maintaining concentration, persistence or pace; and no repeated episodes of decompensation.
(R. at 93.) Dr. Klyop found Plaintiff to be a “poor historian,” and found that her allegations were
“not consistent [with] the evidence in file.” (R. at 88, 95.)
       Dr. Klyop reviewed Dr. Miller’s opinion, giving it “great weight” and noting that it was
“consistent with the objective evidence in file.” (R. at 95.) Dr. Klyop also reviewed a Mental
Residual Functional Capacity Assessment provided by Jaime Lai, Psy.D. (R. at 98.) Dr. Lai
found that Plaintiff “is limited to performing simple, routine, one to three step tasks in work
setting not involving frequent change or fast-paced production.” (Id.) Dr. Klyop ultimately
concluded that Plaintiff was not disabled, with the following explanation:
               You said you were disabled due to depression, anemia, knee pain,
               obesity, bipolar, left should[er] pain and memory problems.
               Medical evidence shows that you would have some limitations due
               to your physical impairments. Evidence shows you can still lift
               light weight. Although you cannot stand for long periods of time
               you are able to remain seated for long time periods without any
               problem. Medical evidence also shows that you would have some
               limitations due to your mental health symptoms. However, you are
               still able to think and act in your interest, communicate your needs,
               and understand, remember and follow simple task instructions. We
               do not have sufficient vocational information to determine
               whether you can perform any of your past relevant work. However,
               based on the evidence in file, we have determined that you can
               adjust to other work.
(R. at 100-101.)
       State Agency consultant Stephen Sutherland, M.D., reviewed Plaintiff’s file at the
reconsideration level on August 10, 2016, and agreed with most of Dr. Klyop’s above
assessments. (R. at 103-118.) As to Plaintiff’s environmental limitations, Dr. Klyop found that
Plaintiff should avoid concentrated exposure to extreme cold and vibration, in addition to
avoiding all exposure to hazards. (R. at 114.) Dr. Sutherland reviewed Ms. Diaz’s opinion as
well as Dr. Miller’s opinion, affording Ms. Diaz’s opinion “little weight” because “[h]er opinion
was not justified or supported by other file evidence,” and affording Dr. Miller’s opinion “great
weight” because it was “consistent with the objective evidence in file.” (R. at 112.)
       Dr. Sutherland also reviewed a Mental Residual Functional Capacity Assessment


                                                  13
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 14 of 22 PAGEID #: 777




provided by Stanley Kravitz, Ph.D. (R. at 115-116.) Dr. Kravitz found that Plaintiff “is limited to
performing simple, routine, one to three step tasks in work settings not involving frequent change
or fast-paced production.” (R. at 115.) Dr. Sutherland also concluded that Plaintiff was “Not
Disabled,” and provided following explanation:
               On your application, you stated you were disabled due to
               depression, anemia, knee pain, obesity, bipolar, left should[er] pain
               and memory problems. On appeal, you alleged problems with your
               hearing. Medical records show that you can recognize 100% of
               words. Your condition does prevent prolonged standing and
               walking. However, you would be able to walk and/or stand for a
               couple of hours of the workday and can sit for at least 6 hours of a
               workday with normal breaks. You can perform light amounts of
               lifting or approximately 5 pounds on a regular basis not to exceed
               10 pounds. You are still able to understand, remember, and carry
               out simple work-related instructions. We do not have sufficient
               vocational information to determine whether you can perform any
               of your past relevant work. However, based on the evidence in file,
               we have determined that you can adjust to other work.
(R. at 118.)
                           IV.     ADMINISTRATIVE DECISION
       On October 15, 2018, the ALJ issued his decision. (R. at 16-37.) At step one of the
sequential evaluation process, 2 the ALJ found that Plaintiff has not engaged in any disqualifying

       2
         Social Security Regulations require ALJs to resolve a disability claim through a five-
step sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:



               1. Is the claimant engaged in substantial gainful activity?
               2. Does the claimant suffer from one or more severe impairments?
               3. Do the claimant’s severe impairments, alone or in combination,
                  meet or equal the criteria of an impairment set forth in the
                  Commissioner’s Listing of Impairments, 20 C.F.R. Subpart P,
                  Appendix 1?
               4. Considering the claimant’s residual functional capacity, can the
                  claimant perform his or her past relevant work?

                                                14
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 15 of 22 PAGEID #: 778




substantial gainful activity since January 28, 2016. (R. at 22.) At step two, the ALJ found that
Plaintiff has the following severe impairments: obesity; degenerative joint disease of the
bilateral knees; anemia; left shoulder tendonitis; varicose veins; depressive disorder; anxiety
disorder; and bipolar disorder. (Id.) The ALJ found that Plaintiff did not have an impairment or
combination of impairments that meets or medically equals the severity of one of the listed
impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 23.)
       At step four of the sequential process, the ALJ set forth Plaintiff’s residual functional
capacity (“RFC”) as follows:
               After careful consideration of the entire record, the undersigned
               finds that the claimant has the residual functional capacity to
               perform light work as defined in 20 CFR 416.967(b) except she is
               limited to occasional climbing of ramps or stairs; never climbing
               ladders, ropes, or scaffolds; frequent balancing; occasional
               stooping, kneeling, crouching, or crawling; no exposure to moving
               machinery or unprotected heights; occasional exposure to extreme
               cold and vibration; and no commercial driving. Mentally, she
               retains the ability to understand, remember, and carry out simple
               repetitive tasks and she is able to adapt to simple changes and
               avoid hazards in a setting without strict production quotas.
(R. at 25.) The ALJ concluded that Plaintiff’s “medically determinable impairments could
reasonably be expected to cause the alleged symptoms; however, [Plaintiff’s] statements
concerning the intensity, persistence and limiting effects of these symptoms are not entirely
consistent with the medical evidence and other evidence in the record.” (R. at 26.)
       The ALJ addressed each of Plaintiff’s impairments. First, for Plaintiff’s alleged knee
pain, the ALJ noted that Plaintiff’s complaints were intermittent, and the ALJ cited medical
records from 2016, 2017, and 2018 in which Plaintiff reported no muscle aches or joint
pain/arthralgias, then reported of pain and stiffness, and then did not report any knee pain. (R. at


                5. Considering the claimant’s age, education, past work
                   experience, and residual functional capacity, can the claimant
                   perform other work available in the national economy?
See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).


                                                 15
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 16 of 22 PAGEID #: 779




26.) The ALJ also reviewed Plaintiff’s physical examinations, finding that they were “generally
unremarkable,” and while Plaintiff sometimes displayed a slow gait and/or a limp, she also
displayed a normal gait and stance by March 2017. (Id.) Finally, the ALJ noted that diagnostic
imaging for Plaintiff’s knee was “largely unremarkable as well.” (R. at 27.) Next, the ALJ
analyzed Plaintiff’s left shoulder pain, concluding that while “the record shows some complaints
of pain, [] these complaints were intermittent and no significant findings in the shoulder were
noted upon examination.” (Id.) The ALJ considered Plaintiff’s left shoulder impairing in
limiting her to the light level of exertion, but wrote that “a lack of recent complaints of shoulder
pain supports no further specific manipulative limitations due to this condition.” (Id.) The ALJ
also reviewed Plaintiff’s varicose vein impairment and obesity in determining her exertional
level, postural, and environmental limitations. (Id.)
       The ALJ also spent considerable time reviewing Plaintiff’s mental limitations,
concluding that “[t]he record is also not fully supportive of the degree of mental limitation
[Plaintiff] has alleged.” (R. at 27-31.) The ALJ cited Plaintiff’s inconsistent complaints and
examinations, dating from 2015 through 2018 that “are particularly illuminating as they reveal a
depressed and anxious mood at times, but are generally unremarkable otherwise.” (Id.)
       The ALJ also considered several medical opinions. (R. at 29-31.) First, the ALJ

considered the reviewing physician opinions with the State Agency Division of Disability

Determinations, at both the initial and reconsideration levels, affording them little weight

because “their opinions are simply not well-supported by the medical evidence of record.” (R. at

29.) Next, the ALJ considered the State Agency psychological consultants at the initial and

reconsideration levels, affording them some weight. (R. at 29-30.) The ALJ did not accept their

mental RFC conclusions wholesale, finding that “there is new and material evidence,” and that

“these opinions are only partly supported by the more recent objective record, which shows an

intermittent history of complaints of depression and anxiety, but very few findings during mental

status examinations.” (Id.)


                                                 16
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 17 of 22 PAGEID #: 780




        The ALJ also considered Dr. Miller’s June 14, 2016 opinion, giving the opinion some
weight “as it was made after a thorough examination of the [Plaintiff] and is somewhat
consistent with the broader record.” (R. at 30.) The ALJ found that Dr. Miller’s opinion was
vague as to the degree of difficulty Plaintiff may experience, and that “the record supports a
greater aptitude socially than [Dr. Miller] opined.” (Id.) The ALJ next reviewed Ms. Niazi’s
opinion, affording it little weight because “Ms. Niazi does not qualify as an ‘acceptable medical
source’ as defined by 20 CFR 416.902” and “[m]ore importantly, Ms. Niazi’s opinions are
highly inconsistent with the objective record.” (Id.) The ALJ reviewed Dr. Whetstone’s March
17, 2017 opinion, but also gave it little weight because “[t]his opinion is not supported in the
broader objective medical record, and it does not include any narrative support for the severe
limitations.” (R. at 30-31.) Finally, the ALJ also reviewed Dr. Whetstone’s November 3, 2016
opinion, giving it more weight, “as it is a closer reflection of [Plaintiff’s] limitations as supported
by the objective record.” (R. at 31.)
        Relying on testimony from the VE, the ALJ found that considering Plaintiff’s age,
education, work experience, and RFC, she can perform jobs that exist in significant numbers in
the national economy, including office helper, mail room clerk, and parking lot attendant. (R. at
31-32.) He therefore concluded that Plaintiff was not disabled under the Social Security Act.
(Id.)
                                  V. STANDARD OF REVIEW

        If a party objects within the allotted time to a report and recommendation, the Court

“shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Fed.

R. Civ. P. 72(b). Upon review, the Court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The

Court’s review “is limited to determining whether the Commissioner’s decision ‘is supported by

substantial evidence and was made pursuant to proper legal standards.’” Ealy v. Comm’r of Soc.

Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,
                                                  17
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 18 of 22 PAGEID #: 781




241 (6th Cir. 2007)); see also, 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive”). The

substantial-evidence standard is met if a “reasonable mind might accept the relevant evidence as

adequate to support a conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir.

2004).

                                          VI. ANALYSIS

         Plaintiff’s single, timely Objection to the R&R is a re-hash of her argument before the

Magistrate Judge; that is, the ALJ’s decision is not supported by substantial evidence. (Doc. 17.)

Particularly, Plaintiff argues that the ALJ’s RFC ignores the more restrictive opinions from Dr.

Whetstone, Dr. Miller, Dr. Diaz, and the state agency experts Social Security hired to review her

records. (ECF No. 17, PageID 761.) Like the R&R, the undersigned interprets this argument to

be two-fold: first, that the ALJ failed to afford proper weight to Dr. Whetstone’s opinion as a

treating provider; and second, that the no substantial evidence supported the RFC.

A.       Treating Physician

         The ALJ must consider all medical opinions that she or he receives in evaluating a

claimant’s case. 20 C.F.R. § 404.1527(c). However, the ALJ typically gives deference to a

treating physician’s opinion on the claimant’s capacity because “these sources are likely to be the

medical professionals most able to provide a detailed, longitudinal picture of [a claimant’s]

medical impairment(s) and may bring a unique perspective to the medical evidence that cannot

be obtained from the objective medical filings alone . . . .” 20 C.F.R. § 404.1527(c)(2). If the

treating physician’s opinion is “well supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the

claimant’s] case record, [the ALJ] will give it controlling weight.” 20 C.F.R. § 404.1527(c)(2).



                                                 18
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 19 of 22 PAGEID #: 782




       If the ALJ does not assign controlling weight to a treating physician’s opinion, then the

ALJ must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004). Specifically, the ALJ must:

               apply certain factors—namely, the length of the treatment
               relationship and the frequency of examination, the nature and
               extent of the treatment relationship, supportability of the opinion,
               consistency of the opinion with the record as a whole, and the
               specialization of the treating source—in determining what weight
               to give the opinion.

Id. While the ALJ need not “expressly” consider each of the Wilson factors within the written

decision, the ALJ must “always give good reasons” as to the weight the ALJ assigns to a treating

source’s opinions. Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir. 2010); 20

C.F.R. § 404.1527(c)(2). The good-reason requirement “exists, in part, to let claimants

understand the disposition of their cases,” particularly in situations where a claimant knows that

h[er] physician has deemed him disabled and therefore “might be especially bewildered when

told by an administrative bureaucracy that she is not, unless some reason for the agency’s

decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999). Thus, the reason-giving

requirement is “particularly important when the treating physician has diagnosed the claimant as

disabled.” Germany-Johnson v. Comm’r of Soc. Sec., 313 F. App’x 771, 777 (6th Cir. 2008)

(citation omitted).

       A plaintiff’s RFC “is defined as the ‘most a [claimant] can still do despite [the

claimant’s] limitations.’” Sullivan v. Comm’r of Social Sec., 595 Fed. Appx. 502, 505 (6th Cir.

Dec. 12, 2014) (quoting 20 C.F.R. §§ 404.1545(a)(1)); Poe v. Comm’r of Soc. Sec., 342 F. App’x

149, 155 (6th Cir. 2009). The determination of a claimant’s RFC and whether the claimant meets

the statutory definition of “disabled” are issues reserved to the Commissioner. 20 C.F.R. §

404.1527(d), 20 C.F.R. §§ 404.1527(e), 416.927(e). Accordingly, “[a]lthough the ALJ will

                                                19
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 20 of 22 PAGEID #: 783




consider opinions of treating physicians ‘on the nature and severity of [a claimant’s]

impairment(s),’ opinions on issues reserved to the Commissioner are generally not entitled to

special significance.” Long v. Comm’r of Soc. Sec., No. 2:19-cv-4247, 2020 U.S. Dist. LEXIS

63760, at *17-20 (S.D. Ohio Apr. 13, 2020)(Vascura, M.J.)(quoting 20 C.F.R. §

404.1527(d))(citation omitted).

        Here, the ALJ assigned Dr. Whetstone’s opinion little weight because it was “not

supported in the broader objective medical record,” and it did “not include any narrative support

for the severe limitations.” (R. at 31.) The ALJ reasoned that “both the physical examinations

and the diagnostic imaging in the record [we]re largely unremarkable. There [wa]s no objective

evidence that would support such severe physical limitations.” Id. Additionally, the ALJ

determined that Plaintiff “herself testified to lesser limitations that those set out” in Dr.

Whetstone’s opinion.” Id. The ALJ considered the supportability of the opinion as well as the

consistency of the opinion with the record as a whole when determining to assign Dr.

Whetstone’s opinion little weight. Hence, the ALJ satisfied Wilson and substantial evidence

provided a “good reason” for assigning little weight to the treating physician’s position.

Furthermore, the R&R properly noted that Plaintiff did not challenge any of the ALJ’s stated

bases. (ECF No. 16, PageID 751.) For these reasons, Plaintiff’s treating physician objection is

OVERRULED.

B.      Substantial Evidence

        As noted, the determination of a claimant’s RFC is an issue reserved to the

Commissioner. 20 C.F.R. §§ 404.1527(e), 416.927(e). Regardless, substantial evidence must

support the Commissioner’s RFC finding. Berry v. Astrue, No. 1:09-cv-411, 2010 WL 3730983,

at *8 (S.D. Ohio June 18, 2010)(Hogan, M.J.). Substantial evidence means “more than a scintilla



                                                  20
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 21 of 22 PAGEID #: 784




of evidence but less than a preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Cutlip v. Sec’y of Health & Hum. Servs., 25

F.3d 284, 286 (6th Cir. 1994)). The standard “presupposes that there is a zone of choice within

which the decisionmakers can go either way, without interference by the courts.” Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

       Snead argues that because the ALJ’s RFC deviates from the opinions of Dr. Miller, Dr.

Diaz, and the state agency experts Social Security hired, it is not supported by substantial

evidence. Yet, “[t]he presence of substantial evidence to support the opposite conclusion says

nothing about whether the record would permit either conclusion to be drawn, and has

consistently been rejected as a basis for overturning an ALJ’s decision.” Hesson ex rel. JDH v.

Comm’r of Sec. Sec., No. 2:13–cv–926, 2014 WL 4704797, *6 (S.D. Ohio Sept. 22, 2014)

(Kemp, M.J.)(citation omitted). As the R&R provides, “‘there is no regulatory requirement that

an ALJ adopt every facet of a particular medical opinion in formulating an RFC, so long as the

record as a whole supports the RFC actually determined by the ALJ, and she adequately explains

her analysis in a manner sufficient to allow review.’” (ECF No. 16, PageID 754)(quoting

Kincaid v. Comm’r of Soc. Sec., No. 1:16-cv-736, 2017 WL 9515966, at *3 (S.D. Ohio June 12,

2017)(Bowman, M.J.)), report and recommendation adopted, No. 1:16-cv-736, 2017 WL

4334194. And, the ALJ is not required to adopt a state agency consultant’s opinions or

restrictions. Reeves v. Comm’r of Soc. Sec., 618 F. App’s 267, 275 (6th Cir. 2015.)

       The focus is on whether the RFC is supported by substantial evidence. “In determining

the existence of substantial evidence, this court must examine the administrative record as a

whole.” Cutlip, 25 F.3d 284, 286 (6th Cir. 1994). That record includes substantial evidence

supporting the ALJ’s conclusions aptly summarized by the Magistrate as follows:



                                                21
Case: 2:19-cv-04831-SDM-EPD Doc #: 18 Filed: 03/23/21 Page: 22 of 22 PAGEID #: 785




       (1) Plaintiff’s physical examinations, which were generally unremarkable
       aside from intermittent pain and tenderness;
       (2) Plaintiff’s diagnostic imaging, which was unremarkable;
       (3) Plaintiff’s hearing testimony, which was at least partially inconsistent
       with Plaintiff’s argument that she needed to be limited to sedentary work;
       and
       (4) Plaintiff’s mental examinations, which “reveal a depressed and anxious
       mood at times, but are generally unremarkable otherwise.”

(R. at 25-31.) In sum, the Court determines after de novo review that the ALJ’s decision was

within the permissible zone of choice, and that the assessed RFC is supported by substantial

evidence. Plaintiff’s substantial evidence Objection is OVERRULED.

                                      VII.   CONCLUSION

       Based upon the foregoing, pursuant to Rule 72(b) of the Federal Rules of Civil

Procedure, and after a de novo determination of the record, this Court concludes that Plaintiff’s

Objection to the R&R of the Magistrate Judge is without merit. The Court thus OVERRULES

the Plaintiff’s Objection (ECF No. 17), ADOPTS the Magistrate Judge’s R&R (ECF No. 16),

and AFFIRMS the Commissioner’s decision.

       The Clerk is DIRECTED to ENTER JUDGMENT in accordance with this Order and

terminate this case from the docket records of the United States District Court for the Southern

District of Ohio, Eastern Division.

       IT IS SO ORDERED.

                                             /s/Sarah D. Morrison
                                             SARAH D. MORRISON
                                             UNITED STATES DISTRICT JUDGE




                                                22
